El sDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almagro et al. (US 2021/0060260 A1) in view of in view of Krulevitch et al. (US 2011/0313395 A1), Despa et al. (US 2016/0213853), and Marcoz et al. (US 2018/0207366 A1).
With regard to claims 1, 3, and 4, Almagro et al. teach an information collection method for an injection pen (Fig. 1a pen 100), which is implemented on an information collection device (Fig. 2c information collection member 1) coupled to a proximal end of a pressing knob (Fig. 2C knob 101/104) of the injection pen, and the pressing knob is able to be pressed to helically rotate on the injection pen about a shaft axis of the injection pen so that an injection content is pushed outwards from the injection pen ([0074], [0077], 101 and 104 can rotate during delivery), and the information collection method comprising: when the pressing knob is pressed along the shaft axis of the injection pen, using the information collection device to sense an action of the pressing knob along the shaft axis of the injection pen from the proximal end of the pressing knob whereby a rotation information of the pressing knob is obtained ([0080], 40 detects the delivery motion which is rotation, [0074], [0077]); using the information collection device to sense a traveling movement of the injection pen along the shaft axis of the injection pen from the proximal end of the pressing knob whereby a movement information of the injection pen is obtained ([0009], [0041], accelerometers can be used.  Almagro et al. teach accelerometers can be used for sensing and that sensing technologies such as those in WO 2016/193229 can be used ([0041], [0077], US 2018/0147362 is referenced as the US publication of WO 2016/193229 and is referred to as Latorre et al.).  Latorre et al. discloses the accelerometer is used to detect the pen orientation angle which is used to verify appropriate injection ([0056], [0096])); determining whether a rotational angular velocity of the pressing knob is obtained; when determining that the rotational angular velocity of the pressing knob is2 obtained ([0080], 40 detects the delivery motion which is rotation which would necessarily have a rotational angular velocity, [0074], [0077]), considering the shaft axis of the injection pen as one of an X-axis direction, a Y-axis direction and a Z-axis direction of the coordinate system; when the shaft axis of the injection pen is considered as the one of the X-axis direction, the Y-axis direction and the Z-axis direction of the coordinate system (the shaft axis is considered as one of these coordinates), 
 	Almagro et al. do not disclose when determining that the traveling movement of the injection pen is conformed as the intending injection action for injecting the injection pen, calculating and recording an actual injection dose.  However, Krulevitch et al. teach using rotation and traveling movement to determine if an injection was carried out as intended and records dosage.  Krulevitch et al. teach sensing an action of a pressing knob to determine whether a rotation information of the pressing knob is obtained ([0050] actuation of switch 567 indicates if knob is depressed); sensing a traveling movement of an injection pen to determine whether a movement information of the injection pen is obtained ([0050] Fig. 9 accelerometer 576, [0061] movement of the pen is detected via the accelerometer); determining whether a rotational angular velocity of the pressing knob is obtained ([0061] activation is detected if pen movement and rotation/pushing of the knob are detected, if the knob is rotated it would have a rotational angular velocity), and determining whether the injection pen is moved ([0061] movement of the pen is detected via the accelerometer); and when determining that the traveling movement of the injection pen is conformed as the intending injection action, calculating an actual injection dose that the injection content is pushed outwards from the injection pen according to the rotation information of the pressing knob ([0061] if activation is detected the dosage information is determined and sent, [0033]); and recording the actual injection dose that the injection content is pushed outwards from the injection pen ([0044], [0045], [0068], when a delivery is detected the dosage is recorded).  This allows the healthcare provider to ensure compliance ([0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the rotation and traveling information to determine if an injection was carried out as intended and record dosage information in Almagro et al. as in Krulevitch et al. as Krulevitch et al. teach this is beneficial for monitoring proper device usage to ensure compliance.
Krulevitch et al. as combined with Almagro et al. teach the accelerometer can detect the orientation of the pen by the acceleration and rotation ([0064]) and that movement detected by the accelerometer is used to determine activation ([0061]) but do not disclose if movement along the shaft axis is within a predetermined range and determining if the movement is greater along the shaft axis than the other two to determine if the movement is conformed as an intending injection action.  However, Despa et al. teach using three dimensional accelerometers to detect direction and movement in a multiplicity of directions resulting from external events to increase detection sensitivity ([0052]).  Despa et al. teach comparing values to threshold values to determine if the value is a dose dialing event or an accidental knock and rejects actions which are determined as accidental and records intended actions ([0026], [0065], [0094], [0095]).  Further, Marcoz et al. disclose using accelerometers to detect motion along three axes and comparing movement values to determine if normal usage of the device is occurring, horizontal or vertical orientations/movements can indicate an action, and Marcoz et al. disclose vertical orientation is indicative of an injection action ([0092], [0103]).   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine movement along a shaft axis and determine if the movement is within a predetermined range and compare this to movement in the other axes to aid in a determination if the movement is conformed as an intending injection action in Almagro et al. and Krulevitch et al. as Despa et al. and Marcoz et al. teach measuring in all three axes and Despa et al. teach comparing movement values to a threshold value is beneficial in determining if the movement is actually intended or not and further as Marcoz et al. teach it is known that movement and orientation along a particular axis is indicative of a particular action one of ordinary skill would be able to compare the values among the different axes to determine along which axis the device is being moved and which is beneficial in determine which action has taken place and again provides further confirmation as to if a movement is conformed as an intending action.  Further, particularly regarding claims 3 and 4, the various measurements taken together are all beneficial in providing information to more accurately determine the various movements of the injection pen to determine if the motion correlates to an injection as opposed to accidental movement.  As taught by Despa threshold values are used to determine if the action is an intended action or not.
With regard to claim 2, further Krulevitch et al. teach no recording is made unless an injection event is detected ([0044]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to not record data if injection does not occur in Almagro et al. as in Krulevitch et al. because this prevents incorrect data from being used.  

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almagro et al. (US 2021/0060260 A1) in view of in view of Krulevitch et al. (US 2011/0313395 A1), Blancke (US 2021/0038821 A1), Despa et al. (US 2016/0213853), and Marcoz et al. (US 2018/0207366 A1).
With regard to claims 6, 9, and 10, Almagro et al. teach an information collection device for an injection pen (Fig. 1a pen 100), comprising: an outer cap for coupling to a proximal end of a pressing knob of the injection pen faced away from an injection needle of the injection pen, wherein the outer cap is formed with a receiving recess for receiving the proximal end of the pressing knob of the injection pen (Fig. 2a members 2 and 3 receives 101/104), and the pressing knob is able to be pressed to helically rotate on the injection pen about a shaft axis of the injection pen so that an injection content is pushed outwards from the injection pen ([0074], [0077], 101 and 104 can rotate during delivery); a circuit board that is fixed on the outer cap within the receiving recess at the proximal end of the pressing knob opposite to the injection content, wherein the circuit board is passed through by the shaft axis of the injection pen (Figs. 2 and 4, PCBs 410 and 420); an accelerometer sensing unit that is fixed on the circuit board within the receiving recess (Fig. 4c member 422) for sensing a traveling movement of the injection pen from the proximal end of the pressing knob to obtain a movement information of the injection pen ([0009], [0041], accelerometers can be used.  Almagro et al. teach accelerometers can be used for sensing and that sensing technologies such as those in WO 2016/193229 can be used ([0041], [0077], US 2018/0147362 is referenced as the US publication of WO 2016/193229 and is referred to as Latorre et al.).  Latorre et al. discloses the accelerometer is used to detect the pen orientation angle which is used to verify appropriate injection ([0056], [0096])); a gyroscope sensing unit that is fixed on the circuit board within the receiving recess (Fig. 4c member 423) a wireless transmission unit that is fixed on the circuit board and electrically connected to the gyroscope sensing unit and the accelerometer sensing unit for wirelessly connecting to an external device ([0048], [0078]); and a processing unit that is fixed on the circuit board and electrically connected to the wireless transmission unit, the gyroscope sensing unit and the accelerometer sensing unit (Fig. 4a member 412), the processing unit further performs steps of determining whether a rotational angular velocity of the pressing knob is obtained ([0080], 40 detects the delivery motion which is rotation, [0074], [0077]); when determining that the rotational angular velocity of the pressing knob is obtained, considering the shaft axis of the injection pen as one of an X-axis direction, a Y-axis direction and a Z-axis direction of the coordinate system (the shaft axis is considered as one of these coordinates); 
Almagro et al. do not disclose when determining that the traveling movement of the injection pen is conformed as the intending injection action for injecting the injection pen, calculating and recording an actual injection dose.  However, Krulevitch et al. teach using rotation and traveling movement to determine if an injection was carried out as intended and records dosage.  Krulevitch et al. teach sensing an action of a pressing knob to determine whether a rotation information of the pressing knob is obtained ([0050] actuation of switch 567 indicates if knob is depressed); sensing a traveling movement of an injection pen to determine whether a movement information of the injection pen is obtained ([0050] Fig. 9 accelerometer 576, [0061] movement of the pen is detected via the accelerometer); determining whether a rotational angular velocity of the pressing knob is obtained ([0061] activation is detected if pen movement and rotation/pushing of the knob are detected, if the knob is rotated it would have a rotational angular velocity), and determining whether the injection pen is moved ([0061] movement of the pen is detected via the accelerometer); and when determining that the traveling movement of the injection pen is conformed as the intending injection action, calculating an actual injection dose that the injection content is pushed outwards from the injection pen according to the rotation information of the pressing knob ([0061] if activation is detected the dosage information is determined and sent, [0033]); and recording the actual injection dose that the injection content is pushed outwards from the injection pen ([0044], [0045], [0068], when a delivery is detected the dosage is recorded).  This allows the healthcare provider to ensure compliance ([0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the rotation and traveling information to determine if an injection was carried out as intended and record dosage information in Almagro et al. as in Krulevitch et al. as Krulevitch et al. teach this is beneficial for monitoring proper device usage to ensure compliance.
Almagro et al. and Krulevitch et al. teach a gyroscope as above but do not disclose a gyroscope sensing rotation of the knob.  However, Blancke et al. teach using a gyroscope to determine rotational motion to determine information about dose size.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a gyroscope to determine rotation of the pressing knob in Almagro et al. and Krulevitch et al. as Blancke et al. teach this is effective for determining dose and would be beneficial for indicating activation.
Krulevitch et al. as combined with Almagro et al. teach the accelerometer can detect the orientation of the pen by the acceleration and rotation ([0064]) and that movement detected by the accelerometer is used to determine activation ([0061]) but do not disclose if movement along the shaft axis is within a predetermined range and determining if the movement is greater along the shaft axis than the other two to determine if the movement is conformed as an intending injection action.  However, Despa et al. teach using three dimensional accelerometers to detect direction and movement in a multiplicity of directions resulting from external events to increase detection sensitivity ([0052]).  Despa et al. teach comparing values to threshold values to determine if the value is a dose dialing event or an accidental knock and rejects actions which are determined as accidental and records intended actions ([0026], [0065], [0094], [0095]).  Further, Marcoz et al. disclose using accelerometers to detect motion along three axes and comparing movement values to determine if normal usage of the device is occurring, horizontal or vertical orientations/movements can indicate an action, and Marcoz et al. disclose vertical orientation is indicative of an injection action ([0092], [0103]).   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine movement along a shaft axis and determine if the movement is within a predetermined range and compare this to movement in the other axes to aid in a determination if the movement is conformed as an intending injection action in Almagro et al. and Krulevitch et al. as Despa et al. and Marcoz et al. teach measuring in all three axes and Despa et al. teach comparing movement values to a threshold value is beneficial in determining if the movement is actually intended or not and further as Marcoz et al. teach it is known that movement and orientation along a particular axis is indicative of a particular action one of ordinary skill would be able to compare the values among the different axes to determine along which axis the device is being moved and which is beneficial in determine which action has taken place and again provides further confirmation as to if a movement is conformed as an intending action.  Further, particularly regarding claims 9 and 10, the various measurements taken together are all beneficial in providing information to more accurately determine the various movements of the injection pen to determine if the motion correlates to an injection as opposed to accidental movement.  As taught by Despa threshold values are used to determine if the action is an intended action or not.
With regard to claim 7, see Almagro et al. member 411 (Fig. 4a, [0094]). 
With regard to claim 8, 2 and 3 form the cover body (Figs. 2a and 3), 6 forms a joint between the cover and the pressing knob (Fig. 3, [0079]), and see the opening in which button 5 is located (Figs. 2 and 3, [0084]).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding Applicant’s arguments with respect to Despa, Despa teaches using a three-dimensional acceleration sensor not only a single axis sensor.  As rejected above Despa teaches comparing values to threshold values to determine if a dose dialing even has occurred.  This teaching is combined with the teachings of Krulevitch et al. and Marcoz et al. which additionally teach motion of the pen itself to be indicative of an injection action, particularly when taken in combination with rotation indicative of dose dialing.  The Examiner finds one of ordinary skill would be able to apply the teaching of comparison to a threshold of Despa to the various measurements, not only to a dose dialing motion, to determine if an injection as occurred.  As combined the various motions are considered as a whole to determine if an injection has occurred, particularly a movement of a particular magnitude along a particular axis would be indicative of an injection.  Due to the reliance on Krulevitch et al. and Marcoz et al. Bitton is no longer used in the rejection, however, the Examiner would note the Bitton reference remains relevant in its teaching of comparing accelerometer values to a threshold to determine if pen motion corresponds to an injection or an inadvertent movement ([0094]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783